O’HARA, Justice,
dissenting.
KRS 446.080(3) clearly provides that: “No statute shall be construed to be retroactive, unless expressly so declared.” The application of this statute has been upheld by case law in this Commonwealth. See e.g., Roberts v. Hickman County Fiscal Court, Ky., 481 S.W.2d 279 (1972); Webster County Soil Conservation District v. Shelton, Ky., 437 S.W.2d 934 (1969).
This decision by the majority has usurped the legislative prerogative set out in KRS 446.080(3). It is abhorrent for this court to legislate by judicial fiat. If the legislature had intended to extend workers’ compensation benefits for chiropractic services to injuries incurred before the passage of this statute, it merely had to so declare.
The decision of the Court of Appeals should be affirmed.
STEPHENS, C.J., and STEPHENSON, J., join in this dissent.